745 N.W.2d 751 (2008)
Israel D. RAYBON, Plaintiff-Appellee,
v.
D.P. FOX FOOTBALL HOLDINGS, L.L.C., Grand Rapids Rampage, and Travelers Indemnity Company, Defendants-Appellants.
Docket No. 134748. COA No. 268634.
Supreme Court of Michigan.
March 19, 2008.
*752 On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. A decision by the Court of Appeals under MCR 7.215(D) not to publish its opinion is not reviewable by application for leave to appeal to this Court.